IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 98-CA-00389-SCT
JAMES P. GRAY, SR.
v.
SHIRLEY A. GRAY

DATE OF JUDGMENT:                    06/23/1997
TRIAL JUDGE:                         HON. WILLIAM H. MYERS
COURT FROM WHICH                     JACKSON COUNTY CHANCERY COURT
APPEALED:
ATTORNEY FOR APPELLANT:              DAVID R. DANIELS
ATTORNEY FOR APPELLEE:               GARY L. ROBERTS
NATURE OF THE CASE:                  CIVIL - DOMESTIC RELATIONS
DISPOSITION:                         AFFIRMED IN PART; VACATED IN PART AND REMANDED
                                     - 07/22/1999
MOTION FOR REHEARING
FILED:
MANDATE ISSUED: August 12,
1999




     BEFORE PRATHER, C.J., BANKS AND SMITH, JJ.


     SMITH, JUSTICE, FOR THE COURT:


¶1. This case comes to this Court on appeal by James P. Gray, Sr. from a judgment of the Chancery Court
of Jackson County, which awarded James's wife, Shirley, a divorce, child support, periodic alimony, a 50%
equitable lien on all real property acquired by the couple, during the marriage, and attorney's fees. Because
the chancellor was apparently skeptical about James's income, made no specific findings of fact as to
James's income and did not state any particular reason why the award of child support exceeded the 20
percent of adjusted income presumption or state findings regarding the award of alimony, we must vacate in
part and, remand for these specific findings. We also remand for a clarification by the chancellor regarding
whether the real property lien awarded to Shirley was a fixed or a growing value lien. We affirm in all other
respects.

                                                  FACTS

¶2. James and Shirley Gray were married in 1980. Two children, James Gray, Jr. and Jonathan Michael
Gray, were born of the marriage. During their seventeen year marriage, the Grays accumulated income-
generating real property.

¶3. On February 2, 1996, Shirley filed suit for divorce, alleging habitual cruel and inhuman treatment by
James. James filed a counterclaim for divorce on February 28, 1996. A judgment of divorce was granted to
Shirley on the ground of habitual cruel and inhuman treatment.

¶4. The judgment of divorce awarded Shirley $600 per month child support and $300 per month periodic
alimony. The Judgment awarded that until the minor children are emancipated, Shirley would have sole use
and possession of the marital home in which James would pay the mortgage. Additionally, Shirley received
fifty percent equitable lien on all of the real property and $5,000 in attorney's fees. James received income
from the income-producing properties and is responsible for the debt associated therewith. Further, James
was ordered to manage the properties and provide monthly reports to Shirley.

¶5. Following entry of the judgment of divorce, James filed a Motion for New Trial or to Alter or Amend
Judgment or in the Alternative for Findings by the Court. This motion was heard on July 22, 1997, and
denied on February 2, 1998. Feeling aggrieved, James appeals and raises the following issues:

      I. THAT THE CHANCELLOR ERRED BY AWARDING CHILD SUPPORT TO THE
      APPELLEE IN EXCESS OF THE STATUTORY GUIDELINES.

      II. THAT THE CHANCELLOR ERRED BY AWARDING PERIODIC ALIMONY TO
      THE APPELLEE.

      III. THAT THE CHANCELLOR ERRED BY FAILING TO EQUITABLY DIVIDE THE
      MARITAL ASSETS.

      IV. THAT THE CHANCELLOR ERRED BY AWARDING ATTORNEY'S FEES TO THE
      APPELLEE.

      V. THAT THE CHANCELLOR ERRED BY NOT MAKING SPECIFIC FINDINGS OF
      FACT AS TO CHILD SUPPORT, ALIMONY OR PROPERTY DIVISION.

                                           LEGAL ANALYSIS

      I. THAT THE CHANCELLOR ERRED BY AWARDING CHILD SUPPORT TO THE
      APPELLEE IN EXCESS OF THE STATUTORY GUIDELINES.

¶6. James contends that his gross income was established at trial to be $14,000.00 annually or $912 per
month. With this income James argues that the child support ordered by the court below amounts to more
than sixty percent.

¶7. James argues that having made such a radical departure from the statutory guidelines, the court below
failed to make the required findings of fact to justify it which constitutes manifest error.

¶8. Shirley argues that James had no verification of his alleged income. In fact, contends Shirley, the record
is replete with evidence that James made substantially more than he related to the court. Shirley argues that
James' testimony showed that he repeatedly traded cash back and forth with his sister's husband to the
point where just four days prior to the filing of the Complaint for Divorce, he gave his brother-in-law
approximately $32,000. While trial was pending, James loaned his brother-in-law $19,843.33.
¶9. Shirley contends that his purported income cannot be remotely believed since he has twenty-eight
apartment units to manage and can expect an average monthly income of $350 per month per unit. Further,
Shirley contends that James is living in one of the apartments without paying any rent for the benefit of both
parties. Additionally, Shirley contends that if James had only been generating an income of $912 per month,
he most certainly would not have purchased a new truck while litigation was pending. In short, Shirley
contends that the chancellor had obvious skepticism about the true earnings and earning potential of the
obligor and to reverse the chancellor on this issue would be to not only encourage fraud and concealment,
but to reward the evasiveness of James Gray for his obviously clouded history of shady financial dealings.

¶10. An award of child support is a matter within the discretion of the chancellor and that determination will
not be reversed unless the chancellor was manifestly wrong in his findings of fact or manifestly abused his
discretion. Clausel v. Clausel, 714 So.2d 265, 266 (Miss. 1998); Gillespie v. Gillespie, 594 So. 2d
620, 622 (Miss. 1992). Furthermore, "[t]he process of weighing evidence and arriving at an award of child
support is essentially an exercise in fact-finding, which customarily significantly restrains this Court's
review." Id.

¶11. Miss. Code Ann. § 43-19-101 provides:

     (1) The following child support award guidelines shall be a rebuttable presumption in all judicial or
     administrative proceedings regarding the awarding or modifying of child support awards in this state:


                                      Percentage of Adjusted Gross Income That Should Be Awarded For
                                      Support
      Number of Children Due
      Support
      1                               14%
      2                               20%
      3                               22%
      4                               24%
      5 or more                       26%

     (2) The guidelines provided for in subsection (1) of this section apply unless the judicial or
     administrative body awarding or modifying the child support award makes a written finding or specific
     finding on the record that the application of the guidelines would be unjust or inappropriate in a
     particular case as determined under the criteria specified in Section 43-19-101.

     Miss. Code Ann. § 43-19-101.

     ¶12. In the case sub judice, the court does not relate in its decree or otherwise give proof of financial
     ability to the award, nor does the court make findings with regard to the needs of the children.
     Although, it may appear that the chancellor took into consideration the fluctuation of the income of
     James. James testified that his annual income is $14,000 or $912 per month adjusted. However, that
     was an income statement prepared in 1996 for the apartments that were rented for the particular year.
     James has twenty-eight rental units, the average rent is $350 per month. Further, James lives in one of
     the apartments without paying rent. At trial James testified that seven of the units were vacant. An
average of $350 per unit would make the gross monthly (rental) income $7,350 which is an amount
more than James calculated on his income statement. Additionally, the fact that James wrote out a
check for $32,000 to his brother-in-law just prior to the divorce complaint stating that he was paying
back what was loaned to him was not corroborated by any evidence of an actual loan. Also, during
litigation, James cashed a CD worth $20,000 stating that he loaned it to his brother-in-law which
necessarily sounds suspicious when James alleges that he cannot meet his child support obligation
ordered by the court.

¶13. In Grogan v. Grogan, 641 So. 2d 734, 740 (Miss. 1994), we upheld a chancellor's upward
deviation from the guidelines due, in part, to the chancellor's skepticism about the parent's true earning
capacity. That case is not dissimilar to the situation confronted by the chancellor in the case at bar.

¶14. However, without an accurate finding as to what James Gray's salary is, it cannot be determined
whether the award was in excess of the statutory guidelines. The only information provided in the
record is that James' adjusted income is $912 per month. Given that income, an award of $300 per
month per child exceeds the statutory guidelines of 20%. If the chancellor found the application of the
guidelines to be unjust or inappropriate, a deviation is permitted if it is accompanied by a written
finding or specific finding on the record detailing the reasons for said deviation. It appears that the
chancellor was skeptical of James' adjusted income, and rightfully so, nevertheless, he failed to
specifically determine on the record the adjusted gross income. Without having the benefit of the
chancellor's findings of fact, it cannot be said that the guidelines were either followed or not followed.
Therefore, we vacate the judgment in part as to the award of child support, and we remand so that
the chancellor may reconsider this issue and provide specific findings of fact to support his award.

II. THE CHANCELLOR ERRED BY AWARDING PERIODIC ALIMONY TO THE
APPELLEE.

¶15. Next, James contends that by awarding Shirley $300 per month in periodic alimony, ordering
James to pay the note on the marital home, and by ordering him to pay $600 per month child support
the court completely disregarded the factors set forth by this Court in Brabham v. Brabham, 226
Miss. 165, 176, 84 So.2d 147, 153 (1955). James argues that in Brabham, this Court adjured
chancellors to consider nine separate factors in awarding periodic alimony, including the earning
capacity of each party, the income of each party, the necessary living expenses of the husband and the
fact that "the wife has free use of the home, furnishings and automobile." Brabham, 226 Miss. at 176,
84 So.2d. James contends that clearly the court below failed to consider these factors, given that,
taken together with child support, the judgment required him to pay Shirley substantially more than his
total income and made no allowance for his own needs.

¶16. Shirley argues that James overlooks the fact that the Brabham factors were expanded in
Hammonds v. Hammonds, 597 So. 2d 653, 655 (Miss. 1992). Shirley contends that there are
several factors that clearly favor an award of substantial periodic alimony. For example, the financial
information concerning James' income shows that he makes or is capable of making more than twice
as much as she makes. Shirley contends that James is in good health and has been living since the
separation in a jointly owned rental unit without paying the cost of rent. Further, James gave his
brother-in-law $32,000 from the joint savings of the parties just four days prior to the filing of the
divorce. Additionally James loaned his brother-in-law another $19,843.33 while litigation was
pending.

¶17. Finally, Shirley contends that under these circumstances it is difficult to lend credence to James'
argument that he should not have been required to pay permanent periodic alimony to his wife and
that it cannot be plausibly argued that the Judge committed manifest error and an abuse of discretion
in awarding the nominal sum of $300 per month.

¶18. Whether to award alimony and the amount of alimony are largely within the discretion of the
chancellor. Parsons v. Parsons, 678 So. 2d 701, 703 (Miss. 1996); Creekmore v. Creekmore,
651 So. 2d 513, 517 (Miss. 1995); Cherry v. Cherry, 593 So.2d 13, 19 (Miss. 1991). We will not
disturb the award on appeal unless it is found to be against the overwhelming weight of the evidence
or manifestly in error. Parsons, 678 So.2d at 703.

¶19. The following factors are to be considered by the chancellor in arriving at findings and entering
judgment for alimony: (1) the income and expenses of the parties; (2) the health and earning capacities
of the parties; (3) the needs of each party; (4) the obligations and assets of each party; (5) the length
of the marriage; (6) the presence or absence of minor children in the home, which may require that
one or both of the parties either pay, or personally provide, child care; (7) the age of the parties; (8)
the standard of living of the parties, both during the marriage and at the time of the support
determination; (9) the tax consequences of the spousal support order; (10) fault or misconduct; (11)
wasteful dissipation of assets by either party; or (12) any other factor deemed by the court to be "just
and equitable" in connection with the setting of spousal support. Armstrong v. Armstrong, 618
So.2d 1278, 1280 (Miss. 1993); Hammonds, 597 So.2d at 655.

¶20. In the case sub judice, the chancellor awarded Shirley $300 per month in permanent periodic
alimony. During the hearing on his reconsideration motion, James testified that he loaned the $20,000
CD to his brother-in-law, Mr. Woulard, and as of the date of the hearing, he has only received in
repayment $7,000 or $8,000. However, this was not used to catch up his arrearage. There is
questionable conduct on the part of James in how he calculated his income and further, the money he
gave his brother-in-law. James appeared to have enough funds to purchase a new truck during
litigation and also loan money. From the record, it appears that the chancellor applied the factors set
out in Armstrong in awarding periodic alimony. However, given the questionable conduct of James
and the calculation of his income and the loaning of money during litigation, this case should be
remanded on this issue in order to fully develop James's income to provide support for the amount
awarded.

III. THE CHANCELLOR ERRED BY FAILING TO EQUITABLY DIVIDE THE
MARITAL ASSETS.

¶21. In this next assignment of error, James contends that the Judgment of Divorce made no final
division of property and, essentially left him with all of the responsibility and few of the benefits
associated with the property. Moreover, contends James, the court below completely failed to
consider the impact of the marital indebtedness on the division of the marital property.

¶22. This Court has established eight factors a chancellor needs to consider when dividing marital
assets. Collins v. Collins, 722 So.2d 596, 599 (Miss. 1998); Ferguson v. Ferguson, 639 So.2d
921, 928 (Miss. 1994).
¶23. In this case, the chancellor reviewed all of the assets and liabilities of the parties. During the
marriage, James and Shirley acquired real property. Two months prior to the marriage James
purchased a home. Each of the parties had accumulated debts. In his judgment the chancellor
awarded Shirley a lien in the amount of 50% in and to all of the property acquired by the parties
including the home. However, the chancellor awarded James the right and obligation to sue and
manage all of the said properties and, the income derived from the properties. James's management of
the properties is to be in a manner consistent with the best interests of both parties. Further, James
was ordered to provide an accounting showing rentals, vacancies, rental income, repair, maintenance
and other expenses, and any other matters pertaining to the on-going management and operation of
the properties. From this, it would appear that the chancellor intended there to be a 50% lien on the
growing value of the property. The chancellor adjudged that Shirley be responsible for the payments
of all and other outstanding debts listed on her financial declaration with the exception of the Discover
card. The chancellor adjudged that James be solely responsible for the payment of debts or liabilities
listed on his financial declaration including the debts associated with the real properties.

¶24. This Court has previously recognized that "an equitable division of property does not necessarily
mean an equal division of property." Collins, 722 So.2d at 600; Chamblee v. Chamblee, 637
So.2d 850, 863-64 (Miss. 1994). A review of the record shows that the chancellor granted an
equitable distribution of the marital assets. Each party was adjudged responsible for debts created by
them individually, and there was a 50% lien as to all real property acquired by the parties during the
marriage awarded to Shirley. However, the record is insufficient for this Court to be certain of the
chancellor's finding regarding this issue. We remand for the chancellor to clarify whether the 50% lien
was fixed as of the date of the divorce or is a growing value of the property.

IV. THAT THE CHANCELLOR ERRED BY AWARDING ATTORNEY'S FEES TO THE
APPELLEE.

¶25. James argues that the awarding of attorney's fees was manifest error because Shirley is gainfully
employed, living mortgage free and receiving $900 per month in child support and alimony.
Moreover, James contends that the evidence adduced at trial shows that Shirley had over $7,000.00
in a savings account.

¶26. Generally, an award of attorney's fees in a divorce case is left to the discretion of the trial court.
Sarver v. Sarver, 687 So.2d 749, 755 (Miss. 1997)(quoting Hemsley v. Hemsley, 639 So.2d 909,
915 (Miss. 1994). It is well settled in Mississippi that if a party is financially able to pay an attorney,
an award of attorney's fees is not appropriate. Benson v. Benson, 608 So.2d 709, 712 (Miss.
1992); See Martin v. Martin, 566 So.2d 704, 707 (Miss. 1990). Furthermore, if the record is
insufficient to demonstrate the wife's inability to pay the attorney's fees, then an award of the fees is an
abuse of discretion. Benson, 608 So.2d at 712; Jones v. Starr, 586 So.2d 788, 792 (Miss. 1991).
An award of attorney's fees is appropriate in a divorce case where the requesting party establishes an
inability to pay. Robison v. Robison, 722 So.2d 601, 605 (Miss. 1998); Gambrell v. Gambrell,
650 So.2d 517, 521 (Miss. 1995).

¶27. At trial Shirley testified that she has not paid any money except for the court reporter since she
hired an attorney. Further, due to other financial problems as a result of James's failing to pay money
the court ordered in its temporary order, Shirley has had to apply for food stamps which she only
qualified for $67. The record is replete with evidence demonstrating Shirley's inability to pay
attorney's fees. Therefore, the chancellor did not err by awarding attorney's fees to Shirley.

V. THAT THE CHANCELLOR ERRED BY NOT MAKING A SPECIFIC FINDINGS OF
FACT AS TO CHILD SUPPORT, ALIMONY OR PROPERTY DIVISION.

¶28. James argues that the court below erred by not making specific findings of fact as required by
Miss. Code Ann. § 43-19-103 (1993) in departing from the child support guidelines. Moreover,
contends James, given this Court's enumeration of guidelines for division of property enunciated in
Ferguson v. Ferguson, as well as the guidelines set forth in Brabham and Armstrong with respect
to alimony, it was manifestly erroneous of the chancellor to omit specific findings of fact corresponding
to such guidelines.

¶29. The court made no specific findings as to James's income. The chancellor offers no reason as to
why the child support award exceeds the amount suggested by the statutory guidelines based on what
James reported as his adjusted gross income. Further an alimony award of $300 per month along
with the $600 child support award based on the reported income would leave James unable to
maintain a decent standard of living. Therefore, the judgment should be vacated in part and remanded
for specific findings as to James's income and expenses.

                                           CONCLUSION

¶30. This Court vacates the judgment below in part and remands this case so that the chancellor may
be more specific with respect to James's income for a determination of child support and an alimony
award as well as clarify whether the 50 percent lien was a fixed value or a growing value. In all other
respects, we affirm the judgment below.

¶31. AFFIRMED IN PART; VACATED IN PART AND REMANDED FOR
PROCEEDINGS CONSISTENT WITH THIS OPINION.

PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, MILLS, WALLER AND
COBB, JJ., CONCUR. McRAE, J., CONCURS IN RESULT ONLY.